DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LAVOIE et al. (US 2004/0159964).
Regarding claim 1,
	LAVOIE teaches a method of co-extruding an electrode and electrolyte onto a current collector abstract. The method includes providing multiple extruders 104, 106, 108, and 110 [0039]. Extruders 106 and 110 mix and extrude cathode material (first thin film battery component) and extruders 104 and 108 mix and extrude electrolyte material (second thin film battery component) [0039]. The extruders provide a hot melt extrusion to a co-extrusion apparatus [0040]. The coextruded product is a multilayer film that is passed between rollers 180 and 182 [0044]. The rollers can change the thickness of the layers [0036]. Reducing thickness increases density and decreases inter-particle distance.

Regarding claim 2,	
	Extruders 106 and 110 mix and extrude cathode material (first thin film battery component) and extruders 104 and 108 mix and extrude electrolyte material (second thin film battery component) [0039]. The electrolyte material is interpreted to be a separator.
Regarding claim 9,
	LAVOIE teaches a first and second thin film battery component as a cathode and separator as described above. Alternatively, when extruders 106 and 110 mix and extrude cathode material each extruder can be interpreted to be providing a first and second thin film battery component. As shown in Fig. 2 the cathode material can be coextruded onto a substrate 154 which is a current collector [0039].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over LAVOIE et al. (US 2004/0159964) in view of COBB (US 2014/0186519).
Regarding claims 3 and 4,
	LAVOIE teaches forming a separator and cathode by coextrusion of a hot melt but does not teach hot melt extrusion of the anode. However, COBB teaches a similar coextrusion device that includes forming the cathode, separator, and anode at the same time [0022]-[0024] and [0026] and shown in Fig. 7 and Fig. 9. The formed multilayer structure is similarly calendared (passed between rollers) [0024] and Fig. 7. At the time .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over LAVOIE et al. (US 2004/0159964) in view of COBB (US 2014/0186519) and JOHNSON et al. (US 2014/0099538).
Regarding claim 5,
	Modified LAVOI teaches coextrusion of a cathode and separator (electrolyte). The reference further teaches extruding an anode but does not teach extruding the anode separately and joining to the multilayer cathode/separator formed by extrusion. However, JOHNSON teaches assembly of a cathode/separator multilayer structure with an anode/current collector foil [0039]. The later assembly of the anode/current collector to the cathode/separator is considered equivalent to the co-extrusion of all 3 layers which is disclosed in JOHNSON at [0045] and Fig. 5. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to extrude and join the anode material (third thin film battery component) as a simple substitution of known equivalent orders of operation for the steps ultimately forming a complete battery cell.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over LAVOIE et al. (US 2004/0159964) in view of OKADA et al. (US 2015/0311002).
Regarding claims 12 and 13,
[0173]-[0176]. The calendaring step controls the density (interparticle spacing) of the cathode [0171]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use a heat pressing step in LAVOIE to control the density of the formed cathode layers.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over LAVOIE et al. (US 2004/0159964) in view of HUANG (US 2015/0056492).
Regarding claim 14,
	LAVOIE teaches the coextrusion of cathode material and separator (first and second thin film battery component) but does not teach making a material porous by removing material and filling pores with liquid material. However, HUANG similarly teaches coextruding electrodes and separators [0013]. The reference further teaches including a plasticizer oil in the separator that can be removed to form the pore structure [0024]. The porous structure is wetted with liquid electrolyte (filled with liquid) abstract. The pores facilitate the transport of ions [0035]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use a porous separator to facilitate the transport of lithium ions through the separator.
Regarding claim 15,
	HUANG further teaches that the porous separator structure can be a multilayer structure abstract. The separator can be formed by co-extrusion [0008]. One layer abstract. The two different properties of the separator layers are considered to be a step-wise gradient of at least one property. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to include two different materials for the separator in LAVOIE to improve stability of the cell.

Allowable Subject Matter
Claims 6-8, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6,
	As described above, the coextrusion die of LAVOIE is fed by melt extruders 104, 106, 108, and 110 [0039]. The reference does not teach a step of extruding the first thin film battery component onto a substrate and subsequently coextruding the first thin film battery component and second thin film battery component into a multilayer film. The coextruder in LAVOIE receives a hot melt before coextrusion in contrast to receiving a thin film that has been deposited on a substrate.
Claims 7 and 8 are allowable by virtue of their dependency.
Regarding claim 10,
	The temperature of the hot rollers in OKADA can be at the melting point of the binder [0175]. Accordingly, the hot rolling step can be a melting step. However, the compression of the film to form a denser layer cannot reasonably be interpreted to be “removing polymer binder material from the surface region via a surface melting”.

	The examiner was unable to find a solvent brushing process that removes polymer binder material from the surface region in combination with the formation of first and second thin film battery components that are co-extruded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AUSTIN MURATA/Primary Examiner, Art Unit 1712